My delegation warmly welcomes the assumption by Ambassador Garba of- the stewardship of the forty-fourth session of the General Assembly. He is an eminent personality and distinguished representative of a country with which we have the friendliest of relations. We are confident that, with his well-known diplomatic skill and experience, the deliberations of this session of the Assembly will be both fruitful and purposive.
I should like to pay tribute to my friend Mr. Dante Caputo for the outstanding leadership he provided for the forty-third session of the Assembly. 1989 has been a year of consolidation of the much-enhanced role of the United Nations in international affairs. The Organization has had its peace-keeping or observation teams in almost all the troubled regions of the world, and everywhere they have been creditably discharging their functions. The critical contribution of the United Nations peace-keeping in the world was recognized by the well-merited award last year of the Nobel Peace Prize to the United Nations peace-keeping forces.
We admire the sure touch, assurance and promptness with which the Secretary-General, Mr. Perez de Cuellar, has been discharging the onerous aid growing responsibilities now being entrusted to the United Nations. In this he has displayed quiet competence aid a remarkable insight into the Organization's great potentialities as well as its limitations.
The Secretary-General referred in his report to "the renewal of confidence in multilateralism" (A/44/1, p. 3). Today multilateralism is no longer an ideal; it has become a necessity. Its ultimate validity has been driven home by the threat posed to human survival by the nuclear-arms race, the degradation of the environment and other non-military threats to security, such as poverty, underdevelopment, over-population and inequality, both within and among nations.
Multilateralism today has to deal with a new generation of problems. We have to cope with the rapid changes in the pattern of production, consumption and trade brought about by the technological revolution. We have to give direction to the new integrationist trends in the world economy, with a view to optimising their benefits. We have to evolve new rules, regulations and regimes to cope with new problems and opportunities in the fields of trade, manufactures, services, environment and science and technology.
The United Nations, as a linchpin of this multilateralism, must be strengthened. This is the only organization which is global in scope, universal in membership aid mandated by a treaty in the form of the Chatter. India welcomes the renewed confidence in the United Nations on the part of the major Powers.
Renewal of confidence in multilateralism cannot be partial or selective; it has to be total and all-embracing. It is unfortunate that, whereas the United Nations is now able to assert its rightful role in the political field, it is still not regarded by the major economic Powers as an appropriate forum for serious negotiations on economic issues. My delegation sincerely hopes that this imbalance will soon be redressed. The ongoing process of the formulation of an international development strategy for the 1990s and the forthcoming special session of the General Assembly devoted to international economic co-operation provide an excellent opportunity for it.
On the United Nations lies the onerous responsibility of bringing to the Namibian people their long-awaited independence, for which they have undergone so much suffering and made such heroic sacrifices. The process is well under way. The United Nations Transition Assistance Group, under the guidance of the Secretary-General, has so far done a creditable job under trying conditions. However, the path to Namibian independence is still strewn with many obstacles. To ensure the conduct of free and fair elections, great vigilance and caution need to be exercised, particularly by the Security Council. The lacunae and distortions in the election process should be identified and speedily removed. After the elections the Constituent Assembly should have the sovereign and unfettered right to frame the country's Constitution. The United Nations must ensure that there is no set-back to the process now under way and that the outcome of the elections truly reflects the wishes, hopes and aspirations of the Namibian people.
While Namibia's independence will signify the end of the South African regime's illegal occupation of that country, the citadel of apartheid in South Africa itself will still remain intact. Claims are being matte that the racial atmosphere in South Africa is undergoing change. The world is, however, watching carefully to see the quality, extent and pace of the change that the South African regime is willing to bring about. Apartheid cannot be reformed; it has to be totally dismantled. There is no half-way house to restoring human dignity and protecting human rights. The South African regime must demonstrate its willingness to negotiate unconditionally with the genuine representatives of the people of South Africa. In order to create a suitable climate for negotiation, it should release Nelson Mandela and other political prisoners, lift restrictions on political organizations and end the state of emergency. It must also show a desire to deal with the front-line States without intimidation and on the basis of equality and the principles enshrined in the United Nations Charter.
The forty-third session of the General Assembly closed on a note of optimism on the Palestinian question. The bold and courageous initiative of President Arafat and the initiation of the United States-Palestine Liberation Organization dialogue had created a positive climate. However, the situation still remains deadlocked. The intifadah, the unarmed Palestinian struggle, continues amidst increasing repression.
There can be no durable peace in West Asia without a just and comprehensive settlement, based on the realization by the Palestinian people of their inalienable right to self-determination and the recognition of the rights of all States in the region, including Palestine and Israel, to live in peace and security within internationally recognized borders. We are convinced that for this purpose the United Nations-sponsored International Peace Conference needs to be convened urgently.
The long civil strife in Lebanon has fractured the country's constitutional, political and economic framework. The success of the latest effort of the high-level Committee of the Arab League in bringing about a cease-fire is a glimmer of hope on the horizon. We hope that the current political dialogue will lead to national reconciliation and that peace and stability will soon return to Lebanon.
Two months ago the Conference convened in Paris raised hopes for the future of Cambodia. Significant progress was made at the Conference on many elements of the overall package. However, differences persisted among the Cambodian factions and some of the basic issues, resulting in the Conference's aiding without making any breakthrough. The completion of the withdrawal of the Vietnamese troops from Cambodia is a major, positive development. For further progress now it is necessary to adapt a balanced approach that takes into account the reality prevailing in Cambodia and the security and other interests of the countries of the region, and that provides for the cessation of all foreign interference and intervention in the internal affairs of Cambodia, so that the people of Cambodia can exercise their right to determine their own destiny. It is equally important to ensure at all costs that Cambodia is prevented from becoming once again the victim of the universally condemned genocidal policies and practices of the Pol Pot regime. The danger of the recurrence of fighting in Cambodia, of which the first signs are already visible, must be arrested. For this purpose, there is an imperative need for the cessation of arms supplies to all Cambodian factions.
India is concerned at the blood-bath in Afghanistan, Which has continued even after the Soviet Union completed the withdrawal of its troops on schedule. We call once again upon all parties to observe strictly and implement the Geneva accords in letter and spirit, to give up the futile search for a military solution and to come to the negotiating table for a political solution. Those who are trying to resolve the question by military means ate only prolonging the agony of the people of Afghanistan. President Najibullah recently made a series of far-reaching proposals for national reconciliation which in our opinion deserve serious consideration.
India has maintained traditionally close relations with both Iran and Iraq. We are therefore dismayed at the lack of progress in translating the cease-fire agreed upon last year between the two countries into a durable peace. My delegation supports the Secretary-General in his efforts to secure the implementation of Security Council resolution 598 (1987) and help resolve the vexatious issues between the two countries.
We are encouraged by the optimistic note struck by the Secretary-General regarding the prospects for resolving the long-standing problem in Cyprus on the basis of the sovereignty, unity and territorial integrity of that country. We urge him to redouble his efforts so as to take full advantage of the present propitious climate.
We are happy at the prospect of peace in Central America and the role the United Nations has been called upon to play in that process. The leaders of five Central American countries and the parties directly involved in the problems besetting Central America deserve our compliments for their statesmanship and foresight. We wish them success in implementing the Esquipulas process and the Tela agreement in their collective bid to restore peace.
In the Korean peninsula, which unhappily remains divided, there is an overwhelming sentiment in favour of peace, reconciliation and dialogue. India supports all efforts aimed at the peaceful reunification of Korea. In conformity with the principle of universality, India supports the aspirations of the Korean people to contribute actively towards the realization of the purposes aid principles of the United Nations through representation in this world body.
The international community should oppose racial discrimination wherever it is practiced. In Fiji efforts to institutionalise racial discrimination are continuing with hardly any resistance from the international community. The report of the Constitution Inquiry Advisory Committee does very little to eliminate the racially discriminatory character of the draft constitution. As the Foreign Minister of New Zealand has pointed out, "the Committee has failed to question the serious departure from fundamental democratic principles". We hope better sense will prevail before it is too late.
In Myanmar, the situation remains unstable as a result of the continuing repression of the democratic aspirations of the people. We sincerely hope the Burmese authorities will respond to the urging of their people for freedom and democracy and work with them to bring the present tensions to an end.
The recent breakthrough on some crucial aspects of the negotiations in the framework of the Strategic Arms Reduction Talks (START) has come as a welcome relief and has brightened hopes of an early conclusion of the negotiations. It is essential that the agreement be clinched without further loss of momentum.
In the meantime, the arms race moves apace without any sign of a let-up. Nuclear-weapons testing goes on unchecked, and so does the search for new systems and technologies and the modernization of existing weapon systems. The continued testing of nuclear particle beams, stealth bombers, smart weapons and new missiles is hardly going to inspire confidence in the world at large, much less among the interlocutors themselves. Those developments tend to confirm our basic apprehensions regarding the qualitative arms race, as clearly referred to by the Secretary-General in his report. Hence India's proposal for monitoring scientific and technological developments which have a bearing on international security.
There can be no meaningful progress either in nuclear disarmament or in achieving nuclear non-proliferation in the true sense of the term unless the doctrines of nuclear deterrence which underpin the present nuclear-arms race are discarded. In our view, that is at the root of the present dithering.
It was in view of those considerations that at the third special session of the General Assembly devoted to disarmament Prime Minister Rajiv Gandhi presented India's action plan for the total elimination of nuclear weapons by the year 2010. I call once again upon all countries, particularly the nuclear-weapon States, to initiate the necessary multilateral negotiations with the overall aim of moving towards a nuclear-weapon-free and non-violent world.
For the past several years, the international community has been pressing for a comprehensive chemical-weapons convention. The agreement recently reached between the United States and the Soviet Union, and the statements made last week in this Assembly by President Bush and Foreign Minister Shevardnadze, will no doubt facilitate an early conclusion of such a convention. We hope that all outstanding issues will be resolved and a chemical-weapons convention signed during 1990.
With the positive prospect of disarmament there is now a real opportunity to release resources from the military sector for development purposes. Even if such resources are utilized for development in the countries involved in the process of disarmament, it will bring some benefit to the world economy. However, a conscious effort must be made to ensure that pert of those resources go where they are most needed: to the developing countries. Appropriate institutional arrangements should be made within the United Nations for giving concrete shape to the link between disarmament and development so that the present opportunities are harnessed in the direction of global peace and security.
In recent years the world has witnessed a cancerous growth of terrorism at all levels. India supports all measures that would discourage terrorist acts, particularly the taking of innocent men and women as hostages. The recent international awareness against this menace must be translated into concrete actions to curb terrorism.
Since the General Assembly last met there has been an encouraging expansion in world trade aid output. However, the external environment for the development of developing countries continues to remain unfavourable. Official development assistance has been stagnating in real terms well below the internationally-agreed target of 0.7 per cent of gross national product. Other financial flows, particularly commercial flows, virtually dried up in the latter half of the 1980s. Commodity prices, in real terms, remained at the lowest levels reached in the past 50 years. Protectionism continues to constrain developing countries in their efforts to increase their exports. Decisions can global economic issues that affect developing countries continue to be taken in forums which exclude them.
Many developing countries are carrying out structural adjustments in their economies, as part of their effort to interact more closely with the mainstream of the world economy. This task can be performed in the context of a much more open, co-operative and growing world economy. The major challenge is to work out a package of policies which should ensure the return of the world economy to higher growth conditions shared by all groups of countries.
It is essential for this purpose to revitalize the north-south dialogue on the basis of mutuality of interest. Hence the Presidents of Egypt, Venezuela and Senegal and the Prime Minister of India took the initiative, in Paris in July this year, to call for the commencement of a process of summit-level consultations among developed and developing countries on global economic and environmental issues. Some major industrialized countries, such as France and Canada, have already responded positively to this initiative. We hope for a positive response from others.
The debt problem is shackling the growth of the heavily indebted countries. A welcome development in this regard is that various plans have been mooted and in a few cases, notably Mexico, elaborate packages involving cancellation or reduction of debts, have been negotiated. However, the level of resources required for these plans to make a real dent on the problems of indebtedness, while putting their economies back on the path of growth, are not forthcoming. And the conditionalities attached are far too onerous.
The debt problem threatens to engulf even those developing countries which despite severe difficulties, have so far managed their debts and balance-of- payments accounts well. In most of these countries, the debt-gross national product ratio has increased rapidly. This has coincided with a decline in real terms in concessional flows of resources which has pushed these countries towards higher commercial borrowings. This, in turn, has aggravated their already serious debt-servicing burden. Any comprehensive solution to the debt problem should include a set of anticipatory measures to prevent this category of developing countries from falling into the debt trap, by increasing the flow of development finance, particularly concessional resources, to them.
The Uruguay Round of trade negotiations provides an excellent opportunity to the international community to address itself to the asymmetries and distortions in the international trading system and to take measures for preserving and strengthening it. We are, however, concerned over the emerging imbalances in the negotiations because of the inadequate priority being given to the areas of special interest to developing countries and the growing pressures on these countries to undertake new obligations. In the new areas, the developmental, technological and public-interest needs of the developing countries should be taken fully into consideration. High priority should be given to the removal of barriers to the transfer of technology to these countries, and to the elimination of restrictive business practices followed by transnational corporations. Specific measures should be provided for the promotion of service industries of importance to developing countries.
There is, unfortunately, a tendency in some major industrialized countries to force their will on trading partners and to adopt unilateral coercive means to penetrate their markets in the name of liberalization. Such measures are unjust and irrational. They are hardly conducive to the success of a ma jot multilateral undertaking like the Uruguay Round.
The new centres of economic power are becoming the focal points for regional integration efforts. But we are concerned that this new economic regionalism may lead to the vivisection of the world economic system. Answers to our present-day complex economic problems do not lie in the narrow havens of regionally integrated markets but in a larger harbour of truly multilateral exchanges aid interactions.
Collective self-reliance through south-south co-operation constitutes a principal plank of the platform of the non-aligned and other developing countries. Unfortunately, progress in this field has so far lagged behind expectations. A more determined effort backed by political will at the highest level is required. We look forward to the recommendations of the South Commission on this important subject.
Drug abuse and illicit trafficking in drugs have become the scourge of the present-day world. Hardly any corn try is immune from it. It is imperative, consequently, that the entire international community co-operate in the urgent task of combating this menace. In this connection, I welcome the proposal made by the distinguished President of Colombia calling for a special session of the General Assembly to deal with the drug problem.
Environmental issues have recently surged to the forefront of international concern. This is one of the major items on the General Assembly's agenda end, as we prepare for the world conference on environment and development proposed to be held in 1992, India strongly supports a comprehensive multilateral approach to solving the environmental problems.
Environmental issues are closely related to development and they cannot be viewed in isolation. In the first World Conference on Environment and Development held in Stockholm in 1972, the then Prime Minister of India, Shrineti Indira Gandhi, had driven home the crucial link between economic development and the protection of the environment by characterizing poverty as the greatest pollutant.
Here in the General Assembly, environment has been an area of consensus, a unifying concern. We hope it will remain so. This can happen only if the legitimate concerns of the developing countries are addressed adequately in any global endeavour to tackle environmental problems. International measures to deal with these problems should not attempt to freeze development and progress at the present unequal level.
Since the process of development in developed countries has led to the present environmental predicament, these countries have the major responsibility for taking corrective action, apart from the fact that they have also the wherewithal, both financial and technological, for this, unfortunately, the tendency recently has been to rely on regulatory measures which do not fully take into account the existing asymmetries in the level of industrialization and modernization of the developed and developing countries. From the point of view of the developing countries, supportive measures that enable them to protect the environment without compromising their development needs and priorities are of greater importance.
Turning to the practical aspect of the question, the proposal of the Prime Minister of India, Shri Rajiv Gandhi, made at the Ninth Summit Conference of the Non-Aligned Countries held in Belgrade in September, for the creation of a Planet Protection Fund (PPF), has received wide attention and support.
We are particularly encouraged by the support extended by the PPF by President Vassiliou of Cyprus and the Prime Minister Brundtland of Norway. The proposal envisages a fund to which all countries, developing and developed, will contribute, except the least developed countries. The fund will be used to protect the environment by developing and purchasing conservation-compatible technologies in critical areas that can then be brought into, the public domain for the benefit of both developed and developing countries. In our view, the creation of such a Fund is sine qua non for arriving at a global compact for combating environmental degradation. I hope the General assembly will be able to lend its support to that proposal.
As I speak here in my capacity as representative of India, my mind inevitably goes to a date next month, 14 November. It was on that day, 100 years ago, in 1889, that a great Indian was born. His name was Jawaharlal Nehru. He was born in riches, but sacrificed his all to join the struggle for India's freedom. In 1947, when India became free, the mantle of leading independent India fell upon him.  
Having see, the atrocities and indignities heaped upon man by man, having imbibed the lesson of truth and non-violence from his mentor Mahatma Gandhi, he emerged with a vision for India and for the world that was different from conventional wisdom. He spoke of the opportunity of moral force over military force. He spoke of non-alignment against bloc politics. He spoke of one world even as the world itself was being pulled asunder.
In the beginning, his was a lone voice. But soon his association with Tito, Nasser and many other leaders led to the birth of the Non-Aligned Movement. Today, a vast majority of the nations of the world are members of the Movement; and those who are outside it recognize it as a major force in world politics and seek to associate themselves with it. Jawaharlal Nehru brought to the Non-Aligned movement the age-old message of peace - a precious heritage of all the great civilizations of the world. It was that message of peace that rescinded at the ninth Summit of the Nan-Aligned Movement, which happened to coincide with the centenary of Nehru's birth. Let me conclude with the message of peace that Nehru gave to the Assembly 33 years ago. He said-.
-I have no doubt that all the peoples of the world are passionately desirous of peace. I doubt if there are any people anywhere who desire war. Certainly the common man all over the world desires peace passionately, if that is so, why should we not follow the path of peace? Why should we be led away by fears, apprehensions, hatred and violence?"
